Filed 10/22/15 In re Alondra J. A. CA2/6
                NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                 DIVISION SIX


In re Alondra J. A., a Person Coming                                             2d Juv. No. B263899
Under the Juvenile Court Law.                                                  (Super. Ct. No. J069303)
                                                                                   (Ventura County)
HUMAN SERVICES AGENCY,
      Petitioner and Respondent,
v.
 I. J.,
       Defendant and Appellant.



                   I.J., the biological father of Alondra J. A., appeals from a juvenile
court order terminating his parental rights. (Welf. & Inst. Code, § 366.26.)1
Appellant contends that the trial court erred in finding that the beneficial parent-child
relationship exception does not apply. (§ 366.26, subd. (c)(1)(B)(i).) We affirm.
                                       Facts and Procedural History
                   Alondra was born prematurely and hospitalized for three months due to
a feeding aversion and failure to thrive condition. A hospital nurse reported that the
mother, B. A-A., and appellant had minimal contact with Alondra and did not
comprehend the infant's special needs. Before Alondra was released from the
hospital, Ventura County Human Services Agency (HSA) investigated a report that

1
    All statutory references are to the Welfare & Institutions Code.

                                                            1
appellant fractured the clavicle of Alondra's 18 month old half brother. It was a
concern because Alondra's mother had a domestic violence history and had not
benefited from services in the past. When a hospital nurse talked about the
importance of not shaking baby Alondra, the mother turned to appellant and said,
"You are not going to be able to shake her . . . . " HSA was notified and placed
Alondra in protective custody.
              On June 25, 2013, the trial court sustained an amended petition for
failure to protect (§300, subd. (b)) and abuse of a sibling (§ 300, subd. (j)). The trial
court ordered reunification services, supervised visits, and mother's psychological
evaluation. Alondra was placed in a special foster home to treat her fragile medical
condition.
              At the six month and 12 month review hearings, mother and appellant
were no longer living together. A clinical psychologist reported that mother suffered
from depressive disorder and bipolar disorder, and "does not seem capable of
overcoming the cycle of violence and dependency she routinely manifests in intimate
relationships with men." Mother missed supervised visits and was not taking her
psychotropic medication or following her case plan. The trial court terminated
mother's services at the 12 month hearing.
              Appellant, on the other hand, was attending domestic violence and
parenting classes and had been granted unsupervised visits. After the visits, Alondra
was moody and irritable, and would not eat. The trial court reinstated supervised
visits and terminated appellant's services at the 18 month review hearing.
              On April 30, 2015, the trial court terminated parental rights and found
that the parent-child beneficial relationship exception to adoption did not apply.
                         Beneficial Parent-Child Relationship
              Appellant argues that the trial court erred in finding that the benefits of
continuing the parent-child relationship do not outweigh the benefits of adoption.


                                             2
(See In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314-1315.) We review for
substantial evidence and determine whether the trial court abused its discretion.
(Ibid.) "Because a parent's claim to such an exception is evaluated in light of the
Legislature's preference for adoption, it is only in exceptional circumstances that a
court will chose a permanent plan other than adoption. [Citation.]" (In re Scott B.
(2010) 188 Cal.App.4th 452, 469.)
              To establish the parent-child relationship exception, appellant must
show that he maintained regular contact with Alondra. (§ 366.26, subd.
(c)(1)(B)(i).) Once that is established, the burden is on appellant to demonstrate that
Alondra will benefit from continuing the relationship and that it outweighs the
benefits of adoption. (In re Autumn H. (1994) 27 Cal.App.4th 567, 575.) It is a two
prong test. "The exception applies only where the [trial] court finds regular visits and
contact have continued or developed a significant, positive, emotional attachment
from child to parent." (In re Casey D. (1999) 70 Cal.App.4th 38, 50.) Appellant
must show that severing "the natural parent-child relationship would deprive
[Alondra] of a substantial, positive emotional attachment such that the child would
be greatly harmed. [Citations.]" (In re Angel B., supra, 97 Cal.App.4th at p. 466.)
              Appellant maintained regular contact but failed to show that Alondra
will benefit from continuing the relationship. 2 Appellant's relationship with two-
year-old Alondra bears no resemblance to the sort of consistent, daily nurturing that
marks a parental relationship. (In re Derek W. (1999) 73 Cal.App.4th 823, 827.)


2
  Appellant's visitation record was good but less than stellar. After reunification
services were terminated, appellant missed four out of nine scheduled visits.
Appellant and Alondra's mother continued to have contact despite a restraining order
and prior incidents of domestic violence. HSA reported that appellant was
affectionate at visits, but "upon entering the visitation room there have been times
that Alondra shows no reaction or response when she sees the father."



                                           3
When offered unsupervised visits, appellant showed up with no car seat, food, water,
or toys. Alondra threw up, refused to eat, suffered nightmares, and regressed. When
supervised visits were reinstated, appellant tried to feed Alondra but the child made a
vomit reflux and refused to open her mouth. After the visits, Alondra was moody
and irritable, would not eat, and was exhausted.
              Alondra's medical providers reported that feeding aversion is a learned
behavior and that it was a medical concern. During a July 9, 2014 visit, appellant
tried to feed Alondra in a high chair for 30 minutes, put her down to play, and
followed her around with a spoonful of food. Alondra refused to open her mouth and
tried to knock the spoon out of appellant's hand.
              Appellant claims that Alondra enjoyed the visits but the relationship
was more as a friend or a playmate than as a parent. (See e.g., In re Brittany C.
(1999) 76 Cal.App.4th 847, 854.) The trial court found that pleasant visits are not
enough and that appellant never assumed the role of a father. (See In re Dakota H.
(2005) 132 Cal.App.4th 212, 229 ["parent must show more than frequent and loving
contact, an emotional bond with the child, or pleasant visits"].)
              The trial Court did not err. Alondra has never lived with appellant and
is closely bonded to her foster mother who has cared for her the last 15 months. The
foster mother is willing and ready to adopt and has closely monitored Alondra's
medical needs which include physical and occupational therapy, speech therapy, and
behavioral therapy to reduce anxiety symptoms. As a parent, appellant remains aloof
and has little, if any, insight concerningAlondra's medical needs. He has attended
only one of Alondra's 24 medical related appointments.
              Based on Alondra's age and special needs, the trial court reasonably
concluded that appellant's relationship with Alondra did not outweigh the
permanency and stability of an adoptive placement that Alondra so badly needs. (In
re Angel B. (2002) 97 Cal.App.4th 454, 468.) It is "a 'quintessentially' discretionary


                                           4
decision" but not a close call. (In re Bailey J.¸ supra, 189 Cal.App.4th at p. 1315.)
Adoption is in Alondra's best interests.
              The judgment (order terminating parental rights) is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J

We concur:



              GILBERT, P.J.



              PERREN, J.




                                           5
                                Tari Cody, Judge

                        Superior Court County of Ventura

                      ______________________________


             Jamie A. Moran, under appointment by the Court of Appeal, for
Appellant.


             Leroy Smith, County Counsel, County of Ventura, Joseph J. Randazzo,
Assistant County Counsel, for Respondent.




                                        6